Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9978750 to Adusumilli et al. (Adusumilli).
Regarding Claim 1, Adusumilli teaches a method for manufacturing a semiconductor structure, comprising:
forming a first conductive region 16 of a first transistor and a second conductive region 14 of a second transistor in or over a substrate by epitaxial growth (Cols. 6-7, lines 31-7), wherein the first transistor and the second transistor have different conductive types (PFET and NFET), the first conductive region includes crystalline silicon germanium, and the second conductive region includes crystalline silicon phosphorus (Cols. 6-7, lines 31-7); 
performing an amorphization on a first surface portion of the first conductive region and a second surface portion of the second conductive region (Figs. 4-6), wherein an ion energy of (2-5 keV; where claimed ranges overlap with the prior art a prima facie case of obviousness exists, see MPEP 2144.05(I)); 
performing an implantation over the first surface portion of the first conductive region of the first transistor (Col. 7, line 7, epitaxial SiGe may be doped with boron), wherein a first source/drain region of the first transistor is formed by epitaxial growth of the first conductive region and the implantation, and a second source/drain region of the second transistor is formed by epitaxial growth of the second conductive region (see the figures generally, the epitaxial regions are sources and drains for the NFET and PFET);
forming a contact material layer over the first conductive region and the second conductive region, wherein the contact material 48 layer includes a titanium sub-layer (either may be considered a Ti sub-layer, Cols. 11-12, lines 64-7); 
performing a thermal anneal (Col. 10 lines 20-56, millisecond fast anneal reads on thermal anneal and may be utilized when amorphized region 46 is to be recrystallized in solid phase) and a laser anneal (Cols. 8-9, lines 49-23, may be nanosecond laser anneal where amorphized region 36 is to be recrystallized in liquid phase) on the first conductive region and the second conductive region to re-crystallize the first conductive region and the second conductive region, wherein a temperature of the thermal anneal is lower than a temperature of the laser anneal, and a duration of the thermal anneal is greater than a duration of the laser anneal and performed after the laser anneal (thermal anneal is milliseconds and laser anneal is nanoseconds and a lower temperature, see quoted sections directly above).  
	Adusumilli deposits the contact layer after the dual anneal then performs another anneal (Col. 12 lines 26-37) to react the contact layer with the silicon to form silicide.  However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04IV(C)). In this case, Adusumilli teaches that a lower thermal budget should be used for (Col 12 lines 49-54). The person of ordinary skill having the benefit of Adusumilli can adjust processing steps to deposit the Ti/TiN liner 48 before the first and second anneals to form silicide concurrently with the first and second anneals in order to completely cut out the thermal budget of a third anneal, as saving time, cost and complexity is a driving force in all manufacturing. 

Regarding Claim 2, Adusumilli teaches the method of Claim 1, wherein the thermal anneal is performed after the laser anneal (region 46 may be recrystallized by thermal anneal after region 36 is recrystallized by laser anneal).  
	
Regarding Claim 3, Adusumilli teaches the method of Claim 1, wherein the temperature of the thermal anneal is in a range of 500°C to 650°C (600-800 C, Col. 7 line 43).  

Regarding Claim 4, Adusumilli teaches the method of Claim 1, but does not explicitly teach that the temperature of the laser anneal is in a range of 800°C to 950°C. However Adusumilli does teach that the temperature of the laser should be the melting point of the material used, or may be adjusted according to thermal budget (Col. 11 lines 16-23) and is therefore a result effective variable, optimization of which is within the purview of the person of ordinary skill (see MPEP 2144.05(II)).

Regarding Claim 5, Adusumilli teaches the method of Claim 1, wherein the silicide layer is formed from portions of the contact material layer contacting the first conductive region and the second conductive region respectively (see above discussion of optimizing processing sequence).  

Regarding Claim 6, Adusumilli teaches the method of Claim 1, wherein the duration of the laser anneal is within micro seconds (see again MPEP 2144.05(II), length of the laser anneal is a function of the temperature of the laser anneal with respect to the melting temperature of the material, and therefore a result effective variable).  

Regarding Claim 7, Adusumilli teaches the method of Claim 1, wherein the thermal anneal is performed prior to the laser anneal (either amorphous region 36 or 46 may be recrystallized in solid or liquid phase, meaning the thermal may be done before or after the laser depending on the phase).  

Regarding Claim 8, Adusumilli teaches the method of Claim 1, wherein the contact material layer 48 is formed by conformal deposition (see Fig. 8, layer 48 is conformal to the surface).  

Regarding Claim 9, Adusumilli teaches the method of Claim 1, wherein a phase of lattice of the silicide layer is shifted during the thermal anneal (Adusumilli’s reordered process would similarly cause a lattice shift in the silicide layer, see MPEP 2112.01).  

Regarding Claim 10, Adusumilli teaches the method of Claim 1, wherein the formation of the contact material layer is performed immediately after the implantation (see again MPEP 2112.01).  

Regarding Claim 11, Adusumilli teaches a method for manufacturing a semiconductor structure, comprising:
forming a first conductive region of a first transistor and a second conductive region of a second transistor in or over a substrate by epitaxial growth, and forming a gate structure adjacent to the first conductive region or the second conductive region, wherein the first 
impacting a first substance over the first conductive region and the second conductive region to form a first amorphous structure in the first conductive region and a second amorphous structure in the second conductive region, wherein a depth of the first amorphous structure is less than a depth of the first conductive region, and a depth of the second amorphous structure is less than a depth of the second conductive region (see above rejection of Claim 1); 
implanting a second substance  to a grain boundary barrier between the first amorphous structure and a crystalline lattice of the first conductive region (see Fig. 10 and associated text; the amorphized regions are implanted with dopants, and the dopants would similarly be halted by the grain boundary, see MPEP 2112.01, also combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness (Boston Scientific Scimed, Inc. v. Cordis Corp., No. 08-1073 (Fed. Cir. Jan. 15, 2009)); 
depositing a third substance over the first conductive region and the second conductive region to form a contact material layer; and 
performing a laser anneal to increase crystalline densities of the first conductive region and the second conductive region to recovered crystalline densities different from the original crystalline densities, wherein the second conductive region and the gate structure is covered by a photoresist, and the gate structure at least partially contacts the photoresist after the impact 

Regarding Claim 12, Adusumilli teaches the method of Claim 11, wherein the impact of the first substance over the first conductive region and the second conductive region results in a first reduced crystalline density of the first conductive region and the second conductive region (see above; this is the purpose of amorphization).  

Regarding Claim 13, Adusumilli teaches the method of Claim 12, wherein the implantation of the second substance results in a second reduced crystalline density of the first conductive region from the first reduced crystalline density of the first conductive region (implantation of dopants into the amorphized region as shown in Fig. 10 would further disrupt any remaining crystal structure in the amorphized region).  

Regarding Claim 14, Adusumilli teaches the method of Claim 13, wherein the second reduced crystalline density is less than the first reduced crystalline density (see above).  

Regarding Claim 15, Adusumilli teaches the method of Claim 11, wherein a concentration of the first substance is in a range of 5E13 atom/cm2  to 4E14 atom/cm2.  Examiner takes official notice that implant energy and dose directly affect the degree of amorphization of the target crystal lattice, and are therefore result effective variables which are obvious to optimize for the person of ordinary skill in the art (MPEP 2144.05(II)).

Regarding Claim 16, Adusumilli teaches the method of Claim 11, wherein the first substance is selected from one or more elements in the group IVA and VIIIA on the periodic table (Germanium).  

Regarding Claim 17, Adusumilli teaches the method for manufacturing a semiconductor structure, comprising: 
receiving a substrate forming a first conductive region of a first transistor and a second conductive region of a second transistor in or over a substrate by epitaxial growth, and forming a gate structure disposed adjacent to the first conductive region or the second conductive region, wherein the first transistor and the second transistor have different conductive types, the first conductive region includes crystalline silicon germanium, and the second conductive region includes crystalline silicon phosphorus; 
disposing a linear layer 25 over the substrate to form a spacer surrounding the gate structure; 
exposing the first conductive region and the second conductive region; 
increasing amorphous densities of a first surface portion of the first conductive region and a second surface portion of the second conductive region, and maintaining crystalline densities of a first bottom portion of the first conductive region and a second bottom portion of the second conductive region; 
covering the second conductive region, the spacer and the gate structure with a mask layer and introducing a substance into an amorphous structure of the first conductive region to a grain boundary barrier between the first surface portion and the  first bottom portion, wherein the spacer and the gate structure at least partially contact the mask layer; 
removing the mask layer; 

performing a laser anneal to decrease the amorphous densities of the first surface portion of the first conductive region and the second surface portion of the second conductive region after depositing the contact material layer on the first conductive region and the second conductive region, wherein the gate structure is at least partially covered by the spacer during the introduction of the substance (see rejections of Claim 1 and 11 above, Adusumilli Figs. 1-8).  

Regarding Claim 18, Adusumilli teaches the method of Claim 17, wherein a silicide layer is formed from the contact material layer by the laser anneal (see above, Adusumilli as reordered would similarly cause silicidation during laser anneal).  

Regarding Claim 19, Adusumilli teaches the method of Claim 18, further comprising: 
performing a rapid thermal anneal to shift a phase of lattice of the silicide layer (Adusumilli teaches a thermal anneal after the laser anneal which would similarly cause a lattice phase shift, MPEP 2112.01).  

Regarding Claim 20, Adusumilli teaches the method of Claim 17, wherein the exposing of the first conductive region and the second conductive region comprises: performing a directional etching to expose the first conductive region and the second conductive region from the spacer (see Fig. 2, Col. 2 lines 41-44).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.